Citation Nr: 0500945	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  98-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability, and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Mark R. Lippman


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the New Orleans Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 1998, the veteran testified before a hearing 
officer at the RO.  A transcript of the hearing is associated 
with the claims folder.

In February 2000, the Board declined to reopen the veteran's 
claim of entitlement to service connection for hearing loss 
and reopened the veteran's claim of entitlement to service 
connection for a back disability but determined that a back 
disability was not incurred in or aggravated by active 
service.  The Court of Appeals for Veterans Claims (Court), 
in a June 2001 Order, vacated the Board's February 2000 
decision and remanded the case for readjudication consistent 
with the Order.  A development memorandum was prepared in May 
2002.

In September 2003, the Board remanded the case for further 
evidentiary development, as well as for issuance of a 
supplemental statement of the case (SSOC) (see Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003)).  

In September 2004, the Board remanded the case so that the RO 
could provide the veteran with a VCAA letter, and such a 
letter was issued in the same month.  The case is now before 
the Board for appellate review.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained, 
and the veteran has been properly notified of the information 
and evidence needed to substantiate these claims.

2.  An October 1980 rating decision denied service connection 
for a back disability and bilateral hearing loss on the bases 
that there was no evidence of a current back disability or 
hearing loss related to service; the veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

3.  The veteran petitioned to reopen his service connection 
claims for a back disability and bilateral hearing loss in 
January 1997.

4.  As to the veteran's back disability claim, the evidence 
received since the October 1980 RO decision bears directly 
and substantially upon the specific matters under 
consideration; and it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

5.  The veteran was treated for complaints of back pain 
during service.  A chronic low back disability, to include 
degenerative disc disease of the lumbar spine, is not shown 
to have been present during the veteran's military service or 
until many years thereafter, and is not shown to be related 
to any incident of such service. 

6.  With regard to the veteran's bilateral hearing loss 
claim, evidence received since the October 1980 RO decision 
does not bear directly and substantially upon the specific 
matters under consideration; and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.




CONCLUSIONS OF LAW

1.  The October 1980 RO decision denying service connection 
for a back disability and bilateral hearing loss is final.  
38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  

2.  Evidence received since the RO's October 1980 decision 
that denied service connection for a back disability is new 
and material and the veteran's claim for service connection 
for that benefit is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  

3.  A chronic low back disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2004).

4.  Evidence received since the RO's October 1980 decision 
that denied service connection for bilateral hearing loss is 
not new and material and the veteran's claim for service 
connection for that benefit is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back condition

New and material evidence

In an October 1980 decision, the RO denied the veteran's 
service connection claim for a back disability.  There is of 
record a computer print-out dated in October 1980 indicating 
that correspondence was prepared on October 30, 1980, to 
notify the veteran of the decision.  

A finally adjudicated claim includes one which has been 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of the disallowance without appeal.  38 C.F.R. 
§ 3.160(d).  One exception to the finality doctrine is where 
VA fails to notify a veteran of a decision; in such an 
instance, the claim remains pending.  Id.  When records are 
incomplete, the United States Court of Appeals for Veterans 
Claims has held that the presumption of regularity that 
attends the official actions of governmental officials 
imposes a presumption that the RO and the Board properly 
discharge their official duties by mailing a copy of RO or 
Board decisions to the appellant at his last known address of 
record.  Evans v. Brown, 9 Vet. App. 273, 287 (1996).  On 
this basis, the Board finds that the presumption of 
regularity of the administrative process applies to the RO's 
notification to the veteran of its rating decision.  

Therefore, since the veteran did not file a timely appeal, 
that decision became final.  38 C.F.R. §§ 3.104, 19.118, 
19.153 (1980); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2004).  

Since the October 1980 RO decision is final, the veteran's 
service connection claim for a back disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R.§ 3.156(a) 
(2004).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his service connection claim for 
a back disability in January 1997, therefore the amended 
regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

As the last final disallowance of the veteran's claim of 
entitlement to service connection for back disability was an 
October 1980 RO decision, the Board must now determine 
whether new and material evidence sufficient to reopen the 
claim has been received subsequent to the October 1980 
decision.  

The RO, in its October 1980 decision, denied service 
connection for a back disability, stating that the veteran's 
most recent examination did not show a current back 
condition.  Thus, in this case, to be new and material the 
evidence would need to be probative of the question of 
whether there was any objective evidence of a current back 
disability.  

Evidence submitted prior to the October 1980 RO decision 
included the veteran's service medical records and private 
clinical records.  The veteran's service medical records show 
isolated complaints of back pain.  Separation examination 
report was negative for any back problems.  Post-service 
private treatment records from Dr. Firestone showed two 
episodes of low back pain, one in February 1977 and another 
in April 1978.

The evidence received since the October 1980 RO decision 
includes private treatment records and medical statements, 
the veteran's personnel file, transcript from the September 
1998 RO hearing, and VA medical evidence.  The evidence 
received since the October 1980 decision substantially 
differs from the previously received evidence in that it 
shows a current back disability.  Specifically, an August 
1999 record showed degenerative disc disease of the lumbar 
spine.  This medical evidence was not previously of record, 
and it bears directly and substantially upon the specific 
matter under consideration.  It is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001).  Accordingly, the 
veteran's claim of entitlement to service connection for a 
back disability is reopened.

Service Connection Claim for a Back Disability

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In the April 2004 supplemental 
statement of the case, the RO phrased the issue as whether 
sufficient evidence had been submitted to reopen the claim 
and concluded that it had not.  However, when the discussion 
in the SSOC is examined closely, it is clear that the RO 
actually adjudicated the claim on the merits.  The RO 
discussed the various medical opinions as to the etiology of 
the veteran's back disorder and weighed the probative value 
and persuasiveness of these opinions.  Weighing of evidence 
is not done at the stage of determining whether a claim 
should be reopened; it is only done in considering a claim on 
the merits.  Therefore, despite the phrasing of the issues in 
the April 2004 SSOC, it is clear the RO had an opportunity to 
address this claim on the merits and did, in fact, do so.  
Additionally the veteran has provided argument addressing his 
claim on the merits.  Accordingly, the Board finds that the 
veteran would not be prejudiced by its review of the merits 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran asserts that he is entitled to service connection 
for a back disability.  He attributes his current back 
disability to a fall from his bunk during a raid.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection. 38 C.F.R. § 3.303(b) (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When a chronic disease such as arthritis becomes manifest to 
a compensable degree within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Incurrence of a chronic back disorder during service is not 
factually shown.  Service medical records include a July 1968 
entrance examination report that is negative for any back 
problems.  In August 1969, the veteran complained of back 
pain; examination was negative and the diagnosis was 
deferred.  In September 1969, the veteran complained of back 
pain.  In November 1969, the veteran underwent a consultation 
due to his complaints of back pain.  According to the 
consultation sheet, the veteran stated that he had back pain 
prior to his entrance into the service.  On examination, the 
veteran's gait and posture were normal.  X-rays of the spine 
were also normal.  Impression was postural low back pain.  In 
April 1970, the veteran complained of back pain; no diagnosis 
was offered.  Separation examination report dated in May 1972 
is negative for any diagnoses, treatment or complaints 
pertinent to the back.  

Therefore, although the veteran complained of back pain 
during service, no diagnosis of a chronic disorder was 
rendered in light of those complaints, and diagnostic test 
results were normal.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

Presumptive service connection is also not warranted.  
Arthritis of the lumbar spine was not shown within the one-
year period immediately following service.  The first post-
service evidence of a back diagnosis (back strain) was dated 
in 1989, approximately seventeen years following the 
veteran's discharge from service.  

Post-service private treatment records from Dr. Firestone 
showed two episodes of low back pain, one in February 1977 
and another in April 1978.  In 1978, the veteran indicated 
the back pain had been present off and on for years.

VA treatment records dated from 1980 to 1991 do not show that 
the veteran received treatment for his back.  

Private treatment records from the Family Doctors are 
associated with the claims folder.  In November 1989, the 
veteran complained of low back pain.  There was evidence of 
tenderness at L5-S1; assessment was muscle strain.  In 
December 1989, the veteran complained of low back pain.  The 
record indicates that x-rays of the lumbar spine were 
ordered.  In February 1990, the veteran's lower back was 
tender.  Diagnosis was low back pain and multiple stenosis.  
In January 1992, the veteran complained of low back pain.  In 
September 1994, the veteran had complaints of lower back 
pain, and the impression was low back pain.  In October 1996, 
the veteran had complaints pertinent to his back.  A January 
1997 record reveals a complaint of low back muscle spasms.  
The veteran stated that he had the spasms "since Thursday."  
In February 1997, the veteran indicated that his back was 
better.  

In January 1997, the veteran presented to the Claiborne 
Chiropractic Clinic with complaints of lower back muscle 
spasms.  According to the patient history sheet, the veteran 
attributed his back complaint to lifting mattresses.  The 
veteran was seen four times during that month for treatment. 

In a July 1998 statement, Dr. Coignet (The Family Doctors) 
stated that it was reasonable to assume that the veteran's 
current back problems are related to an injury sustained in 
service.  Dr. Coignet noted the veteran's report of falling 
onto a concrete floor at least six feet from a bunk during a 
raid.  The physician noted that he was not aware of any other 
back injuries.  Dr. Coignet concluded that the veteran's 
reported fall during service could have caused his current 
back problems. 

In August 1999, Dr. Coignet ordered a magnetic resonance 
imaging (MRI) scan of the lumbar spine which showed some mild 
degenerative type change involving the marrow adjacent to the 
L5-S1 disc.  The report also noted that there might be some 
minimal annular disc disease at L4-5.  Impression was 
posterior paracentral disc extrusion at L5-S1 with probable 
nerve root contact.  There was severe foraminal encroachment 
on the right at the L5-S1 level and moderate to severe 
foraminal encroachment on the left side.  

In February 2000, the veteran underwent a diskectomy at a 
private hospital for a herniated lumbar disk right L5-S1.  
The procedure revealed degenerative disc disease.  

In his February 2002 statement, Dr. O'Neill (O'Neill Family 
Chiropractic Practice), suggested a relationship between the 
veteran's current back disability and service.  Dr. O'Neill 
stated that the veteran had been under the care of his 
practice since 1997.  

Treatment records (name of provider not identified) suggested 
that the veteran received chiropractic treatment for his 
lower back dated from March 1999 to May 2002.

In February 2004, the veteran presented himself for a VA 
examination of the spine. The veteran stated he fell while on 
active duty and was treated for lumbar discomfort.  The 
veteran stated that he began working as a letter carrier in 
1973.  He also indicated that he was involved in an 
automobile accident in November 1999.  Diagnosis was 
degenerative disc disease secondary to age, occupation, and 
obesity, and disc herniation with neuropathy at L5-S1 level 
secondary to vehicular accident.  The examiner noted that he 
reviewed the veteran's claims folder.  The examiner reviewed 
the veteran's complaints of back pain while in service, and 
noted that the veteran's first post-service evidence of back 
problems was a 1989 treatment record.  The examiner reviewed 
the 1989 private treatment record and 1990 associated x-ray 
report, noting that the physician did not comment on any back 
pathology.  The examiner stated that the next evidence of any 
lumbar spine abnormalities was a 1997 treatment record; the 
veteran had back complaints following a lifting injury.  The 
examiner also pointed to a March 1999 treatment record 
showing a complaint of back pain due to coughing.  The 
examiner stated that in his opinion, the veteran's occupation 
as a letter carrier for more than three decades is the cause 
of the veteran's deteriorating lumbar spine.  The examiner 
also suggested that the veteran's obesity while employed as a 
letter carrier also played a role in the current back 
problems.  The examiner explained that the veteran's past 
back problems included a series of single episodes of back 
pain, wherein the veteran returned to regular activity after 
each episode.  According to the examiner, a person with 
chronic backaches typically experiences multiple back 
episodes within a close time frame.  The examiner also 
commented that the veteran's car accident was a definite 
damaging force, requiring him to have back surgery.  

To summarize, the post-service medical evidence of record 
confirms a current diagnosis of degenerative disc disease of 
the lumbar spine.  The first post-service evidence of a back 
diagnosis (back strain) was dated in 1989, approximately 
seventeen years following the veteran's discharge from 
service.  The veteran has had some continuity of 
symptomatology since service, as shown by the 1977 and 1978 
records with continuing treatment periodically thereafter.


That leaves the question of whether the post-service 
diagnosed back disorder is related to the veteran's military 
service.  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he incurred certain 
injuries during service or that he experienced certain 
symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

There is medical opinion evidence favorable to the veteran's 
claim, as well as evidence unfavorable, so the Board must 
weigh the probative value of this evidence.  In terms of 
competency, each opinion was rendered by a medical 
professional, so none is more competent than another.  The 
Board notes the RO dismissed one opinion as it came from a 
chiropractor, but a chiropractor, even though not a medical 
doctor, is certainly competent to opine as to the etiology of 
a back disorder, since diagnosis and treatment of such 
disorders is within his or her specialty area of practice.

The favorable evidence in this case consists of the opinions 
of Dr. Coignet and Dr. O'Neill.  Again, Dr. Coignet stated 
"it is reasonable to assume" there is a relationship 
between the veteran's current back problems and the alleged 
in-service fall.  See July 1998 letter.  Dr. Coignet further 
stated a fall such as that described by the veteran "could 
result" in his current problems.  Id.  Dr. O'Neill opined 
that it is "probable" that the injuries dating back to 
active service were the cause of the current degeneration and 
disc problems.  See February 2002 letter.

The unfavorable evidence in this case consists of the opinion 
of the VA examiner in 2004.  That examiner concluded the 
alleged fall during service did not have much to do with the 
deterioration of the lumbar spine, so much as 30 years of 
carrying a heavy sack of mail as a letter carrier and 
carrying an additional 30 pounds due to obesity.  The 
examiner reviewed the history of the veteran's condition, 
noting that he has not had continuous back problems, but 
rather a series of individual visits for backaches, where he 
was able to return to activity afterwards.  The final 
diagnosis was degenerative disc disease secondary to age, 
occupation, and obesity, and disc herniation with neuropathy 
at L5-S1 secondary to vehicular accident.

First, Dr. Coignet's opinion, when examined closely, really 
amounts to no opinion at all.  Dr. Coignet used language such 
as "it is reasonable to assume" there is a relationship and 
the fall described by the veteran "could result" in his 
current problems.  The fact that Dr. Coignet said it could be 
related implies it could also not be related and, similarly, 
the fact that it could be "assumed" a relationship is 
possible implies it is not within the realm of probable.  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

Second, Dr. O'Neill's opinion was expressed in terms of 
probability, but the Board gives greater weight to the VA 
examination conducted in February 2004 for the following 
reasons.  This examination was conducted by an examiner who 
thoroughly reviewed the claims folder, to include the service 
medical records and evidence generated by Dr. O'Neill and Dr. 
Coignet.  There is no indication Dr. Coignet reviewed the 
relevant records.  Because Dr. Coignet did not have an 
opportunity to review the service records, his opinion is 
based on an inaccurate history relayed to him by the veteran. 

The veteran has recounted a history of injury that is 
inconsistent with his service medical records.  The veteran 
has stated, both during his hearing testimony and on his 
substantive appeal, that he fell out of bed on one or more 
occasions in Vietnam and also fell off a tank, all incidents 
causing injuries to his back requiring treatment.  While he 
is competent to say that he fell, the Board is not required 
to accept his statement as proof that such a fall occurred.  
In fact, his service medical records show that his complaints 
of back pain were related to standing too long (before going 
to Vietnam) and that x-rays of his spine were negative.  On 
the one occasion that a fall was documented in service, the 
March 1972 fall down stairs, the only injury or complaint was 
bruised ribs, and x-rays on that occasion were negative as 
well.  There was no indication of any injury other than 
bruising of the left ribs.  His separation examination noted 
a history of back pain, but was negative as to a back injury.  
Hence, it must be concluded that the bruising was acute and 
transitory, without chronic residuals.  The veteran's 
assertion that severe muscle spasms were noted just before he 
separated from service is one that is not documented in 
service medical records, and the diagnosis of muscle spasm is 
one that a lay person is not competent to make.  No reports 
of spasms were noted during service, and his separation 
examination definitively stated that, despite repeated 
examinations, nothing had been found to have caused the 
veteran's pain.  Therefore, because the veteran's statements 
and testimony conflict with the medical evidence, the board 
finds them to be of limited probative value.

Dr. Coignet clearly relied on the veteran's report of his 
history exclusively in stating that there could be a 
connection.  Dr. Coignet's opinion can be based on nothing 
else, as the service medical records refute the veteran's 
reported history.  In fact, his opinion is clearly based on 
an after-the-fact reported history, because the treatment 
records from The Family Doctors, with whom Dr. Coignet is 
associated, make no reference to such a reported history.  
There is no evidence that Dr. Coignet or anyone else at The 
Family Doctors had treated the veteran before January 1989.  
He would thus have had no first-hand knowledge of any injury 
occurring in 1970 or of any symptoms in service which could 
be related to a current diagnosis.  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  

Moreover, the VA examiner's opinion is based on all aspects 
of the veteran's history, to include his occupation, 
lifestyle issues (such as obesity), and post-service motor 
vehicle accidents.  The opinion is therefore more informed.  
Dr. Coignet did not discuss any of the other post-service 
factors that could have affected the veteran's back.

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran's 
current low back disability was not caused by an in-service 
disease or injury.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran.  Rather, there is 
evidence unfavorable to the claim which the Board finds to be 
of more probative value than the evidence favorable to the 
claim.  Therefore, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Hearing loss

In an October 1980 decision, the RO also denied the veteran's 
service connection claim for bilateral hearing loss.  That 
decision is final for the same reasons discussed in more 
detail above.  Te veteran's service connection claim for a 
bilateral hearing loss may be considered on the merits only 
if new and material evidence has been received since the time 
of the prior adjudication.  

The veteran sought to reopen his service connection claim for 
bilateral hearing loss in January 1997, therefore the amended 
regulation regarding new and material evidence does not 
apply.  

The RO, in its October 1980 decision, denied service 
connection for bilateral hearing loss, stating that hearing 
loss was not shown by the evidence of record.  Thus, in this 
case, to be new and material the evidence would need to be 
probative of the question of whether there was any objective 
evidence of current hearing loss.  

Evidence submitted prior to the October 1980 RO decision 
included the veteran's service medical records and private 
clinical records.  The veteran's separation examination 
report was negative for any hearing problems.  


The evidence received since the October 1980 RO decision is 
detailed in the above discussion concerning the back claim.  
VA treatment records associated with the claims folder show 
no treatment for hearing loss.  In a January 1989 private 
treatment record, the veteran wished to have his hearing 
checked; no hearing evaluations were noted.  According to a 
February 2004 VA examination, the veteran underwent 
audiometric testing.  The veteran reported exposure to loud 
firing noise (8mm mortar) for 6 months while on active duty.  
He denied exposure to loud noise subsequent to service while 
working as a letter carrier, except from the sound of fire 
trucks near a fire station.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
25
LEFT
20
20
30
30
20

Speech discrimination testing revealed speech recognition 
ability of 94 percent in the left ear and 96 percent in the 
right ear.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

In this case, the Board finds that the veteran has not 
submitted new and material evidence since the October 1980 RO 
decision sufficient to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  Upon review, 
the private and VA treatment records are new; however, they 
are not material to the veteran's claim because they do not 
show a current diagnosis of hearing loss.  Furthermore, the 
February 2004 VA examination report is new, but it is not 
material to the veteran's claim.  Upon review of the February 
2004 audiometric findings, the Board finds that the veteran's 
hearing is not considered a disability under VA law.  

Accordingly, there remains no competent evidence that the 
veteran currently has bilateral hearing loss for VA purposes.  
See 38 C.F.R. § 3.385.  The additional medical evidence does 
not bear directly and substantially upon the specific matter 
under consideration.  It is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 C.F.R. § 3.156 (2001).  
Accordingly, the veteran's claim of entitlement to service 
connection for hearing loss is not reopened.

Although the veteran contends that he has current hearing 
loss attributable to service, the Board notes that his 
opinions as to medical matters are without probative value 
because the veteran, as a lay person, is not competent to 
testify as to the diagnosis or etiology of disease.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via a September 2004 letter.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2004 letter advised the veteran what information and 
evidence was needed to substantiate the claims.  The letter 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was also expressly told to submit 
evidence in his possession to VA and that it was his 
responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case and the various 
Supplemental Statements of the Case (SSOCs) also notified the 
veteran of the information and evidence needed to 
substantiate the claims.

The Board notes that the September 2004 VCAA notice was 
phrased in terms of what new and material evidence the 
veteran needed to submit to reopen his claims.  As discussed 
more fully above, the Board is reopening the back claim and 
considering it on the merits.  The 2004 VCAA notice contained 
a full discussion of what evidence is needed to substantiate 
a claim for service connection, so this letter was also 
sufficient in this respect.


The Board also notes the 2004 VCAA notice was also 
supplemented by a September 2002 letter to the veteran from 
the Board.  Although that letter did not tell him what was 
needed to substantiate a service connection claim, it did 
request information from him needed to fully consider his 
claim.  He was asked to provide information as to any medical 
provider that had treated him for his back and hearing loss 
conditions since his separation from service.  He was asked 
to sign releases authorizing VA to obtain records from any 
private physician. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first AOJ adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran, most recently in 
October 2004.  The April 2004 SSOC contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  His representative indicated, in response to the 
VCAA notice, that there was no additional evidence or 
argument to be submitted in this case.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, due 
process concerns have been met.  

With respect to the VA's duty to assist, the RO obtained the 
evidence identified by the veteran.  The file contains VA 
outpatient records, as well as post-service treatment records 
from private physicians and his service medical records.  In 
response to the allegation that he had received treatment at 
the VA medical facility in New Orleans in 1974, the RO 
requested such records, and the response in March 2004 was 
that no records existed, and the veteran first sought 
treatment at that facility in 1980.  There is also a 
statement from the veteran that he was treated by Dr. Figoia 
in 1972, but those records had been destroyed.  Based on his 
statement, it would be futile to request the records.  The 
veteran has at no time referenced any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The Board is not aware of a basis 
for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations in 2004.  Further examination is not 
needed because there is sufficient medical evidence of record 
to decide the claims.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to consider 
his claims.  


ORDER

Entitlement to service connection for a back disability is 
denied.

New and material evidence not having been submitted to reopen 
the claim of service connection for bilateral hearing loss, 
that benefit is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


